Title: From John Adams to Thomas Wren, 25 June 1787
From: Adams, John
To: Wren, Thomas


          
            Dear Sir
            Grosvenor Square London Juneth. 25. 1787—
          
          I have received your Favour of the 22d., and pray you to advance the three Pence per day, as you propose, on Account of the United States and I will honour your, Draught for this and any other neccessary Expence, when you please
          I am fully of opinion with Sir John Carter, that it will be most prudent to release Muir on his own Recognizance. and pray you to receive into your Possession all the [Tipes] Blocks and other Instruments and Materials
          Wishing you all Happiness. I am / with great Esteem and Regard. dear Sir your most obedient / and most humble Servant
          
            J. A.
          
        